Citation Nr: 1143070	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  11-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether a 70 percent rating for posttraumatic stress disorder (PTSD) should continue.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to June 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, concluding the 70 percent rating for the Veteran's PTSD should continue pending the results of reexamination (an additional review exam) in 18 months to determine whether there has been sustained and material improvement of this condition of the type contemplated by 38 C.F.R. § 3.344 to warrant reducing the rating for this disability.  That decision also denied his claim for a TDIU.  Since, however, he resides in New Mexico, the RO in Albuquerque has jurisdiction, and that office certified his appeal to the Board.

In support of his claims, the Veteran testified at a hearing at the RO in Albuquerque in July 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

Because of his age, the Board has advanced his appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The claims require further development before being decided, however, so the Board is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The Veteran steadfastly refutes the notion that the rating for his PTSD should be reduced; indeed, to the contrary, he says it instead should be increased to fully compensate him for its severity.  He also says his PTSD renders him incapable of obtaining and maintaining substantially gainful employment, thereby also entitles him to a TDIU.  In his statements and testimony, he disputes the notion that he has not had homicidal and suicidal ideations.  During his hearing he indicated that his symptoms had increased to the point that his psychotropic medications had been increased (as verified by a VA outpatient report dated in January 2011).

The Veteran has been evaluated over the years by VA and private psychiatrists and psychologists, etc.  During this appeal period, his symptoms reportedly have fluctuated, so sometimes have been worse than at others.  For instance, the Board has reviewed the Global Assessment of Functioning (GAF) scores that have been assigned over the years.  The GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

During a VA examination in February 2009, the evaluator assigned a GAF score of 60.  A GAF score in the 51-to-60 range indicates there are moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA outpatient records dating from 2007 to 2011, however, show slightly lower GAF scores ranging from 50 to 55.  A GAF score in the range of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Whereas his Vet Center counselor, in September 2009, reported a GAF score of 39, which is reflective of major impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

So, if possible, these varying scores need to be reconciled.

Moreover, the VA outpatient records show that beginning in January 2010 psychiatric examination yielded an Axis I diagnosis of depression disorder, not otherwise specified, as well as a diagnosis of PTSD.  It is unclear whether the change in diagnosis reflects new symptomatology that cannot be attributed to the service-connected PTSD.  The examiner has not included any discussion of why the depression disorder is distinct from the PTSD, as opposed to a depressive disorder related to the PTSD.  There is no indication in the evidence of record of how much, if any, of the Veteran's overall psychiatric symptomatology is due to his PTSD as opposed to his other chronic medical or psychiatric problems.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Consideration of these factors is not reflected in the VA psychiatric examinations or in the adjudication of the claim to this point.  VA must consider his potential entitlement to benefits, not only just for PTSD, but also for any other psychiatric disorder that has been diagnosed - if attributable to the PTSD or otherwise part and parcel of it.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Furthermore, the Veteran has asserted that his service-connected disability has rendered him unable to secure and follow any form of substantially gainful employment consistent with his education and work experience.  A medical opinion has not been obtained concerning the impact his service-connected disability has on his employability, and therefore regarding his potential entitlement to a TDIU.  As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


The Veteran obviously is of advanced age (reportedly 86 years old at the time of his recent July 2011 hearing before the Board - hence, the reason his appeal was advanced on the docket).  However, this is not a consideration in determining whether he is entitled to a TDIU, but neither is any occupational impairment on account of disability that is not service connected (so other than his PTSD).  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  There has not been a social and industrial survey.  See Gary v. Brown, 7 Vet. App. 229 (1994).

Therefore, in light of his complaints of more severe PTSD, widely varying GAF scores, as well as the fact that he has not undergone a VA psychiatric evaluation since February 2009 (so including not in the 18 months since the June 2009 decision electing to maintain the 70 percent rating for his PTSD pending the results of reexamination), a contemporaneous examination is needed.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his condition, the Board finds that a new psychiatric examination is needed to fully and fairly evaluate his claim for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 


Moreover, a review of the VA outpatient reports reveals the Veteran sees a counselor at the local Vet Center on an ongoing basis.  While the record contains statements from one of his counselors, the treatment records are not contained in the claims file.  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).

Accordingly, the claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment from all VA and non-VA health care providers that have seen or evaluated him for his service-connected psychiatric disability, the records of which are not already on file.  This includes, but is not limited to, all recent treatment records from the local Vet Center.  With any needed authorization, obtain these additional treatment records and associate them with the claims file for consideration in this appeal.  Document all efforts to obtain these additional records and, if at such time it becomes evident that further attempts to obtain these records would be futile, notify the Veteran as required by 38 C.F.R. § 3.159(c)(2) and (c)(3).


2.  Upon receipt of all additional records, schedule a VA examination to reassess the severity of the Veteran's service-connected PTSD.  The examiner is asked to report on the presence or absence of the specific symptoms in the general rating formula for mental disorders.  The examiner must assign a GAF score consistent with the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders and explain what the assigned score means. 

To this end, the examiner should try and reconcile his or her findings and conclusions with those others who have evaluated or examined the Veteran to date.  The examiner should comment on the Veteran's diagnosed depression, in particular, as to whether it is part and parcel of the Veteran's PTSD or otherwise etiologically related to his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that when it is not possible to disassociate symptoms or a condition from a 
service-connected disability, VA must for all intents and purposes resolve this doubt in the Veteran's favor according to 38 C.F.R. §§ 3.102 and 4.3 and, in effect, presume the symptoms in question are part and parcel of the service-connected disability).

As well, the examiner must comment on the degree, if any, of industrial/occupational and social impairment caused by the service-connected psychiatric disability, including specifically in terms of whether this disability precludes the Veteran from obtaining and maintaining substantially gainful employment given his level of education, prior work experience and training, etc.  

The claims files must be made available to the examiner for review of the pertinent medical and other history, including a complete copy of this remand. 

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on his pending claims.  38 C.F.R. § 3.655.

3.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



